DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE filed 01/14/2021.

Claims 1-13, 16 and 17 previously presented, claims 12 and 13 have been canceled, and claim 18 has been added.

Claims 1-11, and 16-18 are pending and are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the article “The Great Cover Up Ultimate Concealer by Luxury Product”, Julien et al. (US 2015/0164775), Tachon et al. (US 2015/0174948) and Auguste (US 2001/0006665), all references are of record.

Applicant Claims 
Claim 1 is directed to a composition, consisting essentially of:
an unsaturated aliphatic tackifier having a weight average molecular weight of less than about 11,500 daltons; 
lipid and inorganic particulate consisting essentially of:
an organic carbonate ester; 
a high melting point hydroxylated fatty acid ester; 
a swellable clay; 
boron nitride having average particle size of between 5 and 15 µm; 
a filler pigment; 
a color pigment; and
one or more optional hydrophobic silicas; and one or more optional waxes,
wherein the composition has a combined concentration of lipids and inorganic particulates that is at least 42.5% by weight, 
wherein all other ingredients in the composition are present in a total amount less than 20% by weight.
wherein the composition is substantially free of water, and 
wherein the swellable clay and organic carbonate ester are present in a ratio by weight of swellable clay to organic carbonate ester that is less than 3.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The article “The Great Cover Up Ultimate Concealer” by Luxury Product teaches 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While the reference teaches wax, the reference however does not teach high melting point hydroxylated fatty acid ester as claimed by claim 1. While the reference teaches polybutene, the reference however does not teach the average molecular weight of polybutene of less than about 11,500 daltons and the ratio of the lipids to the particles in the composition as claimed by claim 1. While the reference teaches particles, the reference does not teach boron nitride and its particle size as claimed by claim 1. While the reference teaches anhydrous cosmetic composition comprising clay and propylene or polyethylene carbonate (organic carbonate ester), however, the references do not teach the ratio between both ingredients as claimed by claim 1.
   	Julien teaches anhydrous cosmetic composition for making up and/or caring for the lips or the skin (abstract). Surprisingly, the cosmetic composition has satisfactory properties in terms of stability and ease of application, especially of spreading, and the deposit obtained on the skin and/or the lips is homogeneous, comfortable and glossy, while at the same time not having an exacerbated tacky and/or migrating nature (¶ 0019). The satisfactory properties obtained from a composition comprising hydrophobic 
Tachon teaches cosmetic composition preferably used to decrease the visibility of skin imperfections, in particular the pores and make the pore hiding effect long µm, e.g. 5-15 µm. The amount of the filler is ranging from 0.5-20% of the composition (¶¶ 0019-0027, examples). The composition comprises hydrophobic silica (¶¶ 0056, 0057, 0122). The composition comprises silica silylates (¶ 0078) that is claimed as filler pigments, and wax (¶ 0090).  The composition comprises 1-90% fat (¶¶ 0152-0157, 0165, 172). The composition comprises hydroxylated ester (¶ 0186).        
Auguste teaches anhydrous cosmetic composition that can be in the form of a concealer and suitable for caring and making up the skin. Further the reference teaches that thickening agent, including clay, can be present in an amount of 0.5-10%, such as 1-6% (abstract; ¶¶ 0001, 0002, 0136, 0137, 0144, 0146). The composition comprises propylene carbonate in amount of 1.6% and 1.74% (examples). Hence the reference suggests more amount of the clay that can be equal to the amount of the carbonate ester, e.g. 1.6% and 3.2%, and in such case, the ratio of the clay to the carbonate clay can be 2:1 or less. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide concealer composition as taught by Luxury Product comprising polybutene, fatty acid, clay, propylene carbonate, iron oxides, and mica, silica silylates wax, and titanium dioxide and use 
Further, one having ordinary skill in the art would have been motivated to add boron nitride taught by Julien as filler to the composition above because boron nitride is taught by Julien as one on the preferred filler in cosmetic compositions. 
One having ordinary skill in the art would have been motivated to use boron nitride having particle sizes 1-15 µm, e.g. 5-15 µm, taught by the combination of Luxury Product and Julien as filler as taught by Tachon because Tachon teaches boron nitride in such particle sizes is preferred in a concealer cosmetic composition used to decrease the visibility of skin imperfections, in particular the pores and make the pore hiding effect long lasting. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide anhydrous cosmetic 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize, particularly in view of the teachings of Julian that the fillers especially serve to modify the rheology or texture of the composition. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious before the effective filing date of applicant's invention.
Regarding the limitation of claim 1 that the amount of the lipid and the particulates in the composition is at least about 50% of the composition, Julian teaches 5-80% total lipid in the composition, 0.1-6% hydrophobic silica, 0.01-20% color pigment and 0.01-20% of filler pigments. Adding these amounts together forms more than 50% See MPEP 2144.05 [R-5].
Regarding the optional ingredients claimed by claim 1 including hydrophobic silica and wax, while the optional ingredients are not given patentable weight, however, for completeness of record, it is noted that both optional ingredients are taught by the cited references. Regarding the optional hydrophobic silica claimed by claim 1, both Julien and Tachon teach hydrophobic silica. Regarding the optional wax as claimed by claim 1, it is taught by Julien.
Regarding the limitation that “all other ingredients in the composition are present in a total amount less than 20%”, it is argued that since the combination of the references teaches overlapping amounts of the amount of the claimed ingredients, then the combination would leave a room for other ingredients overlapping with the claimed amount of less than 20%. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention.
Regarding polybutene claimed by claim 2 and its amount claimed by claim 3, See MPEP 2144.05 [R-5].
Regarding claim 4, C1-C4 organic alkylene carbonate ester, the article Luxury Product teaches polyethylene and propylene carbonate disclosed and used by applicant as organic alkylene carbonate ester.
Regarding melting point of hydroxylated fatty acid esters as claimed by claim 5, Julien teaches waxes having melting point equal to or more than 60o C that overlaps with the claimed melting point above 50o C and further teaches Thixcin used by applicants.
Regarding the hydroxylated fatty acid esters claimed by claims 6 and 7, Julien teaches Thixcin-R which is trihydroxystearin used by applicants. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
 Regarding the amounts of the lipid and particulates as claimed by claims 8 and 9, each of 15-60% and 25-55%, respectively, Tachon teaches 1-90% and Julien teaches 5-80% lipids that embrace the claimed amounts, and 0.12-46% particulate overlaps with the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding ratio of the lipid to the particulate from 1:2 to 2:1 as claimed by claim 10, from the above amounts the claimed ratio can be achieved, e.g. 40% lipid and 20% See MPEP 2144.05 [R-5].
Regarding claim 11 that the wax is less than 5% of the composition, Julien teaches 0.1-15% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the intended use of the composition as a concealer as claimed by claim 16, while it does not impart patentability to the claim, nevertheless, it is taught by the article by Luxury Product and Tachon.  
Regarding claim 17, the ratio of clay to carbonate ester of less than 2 is suggested by Auguste, as set forth in this office action.
Regarding the amount of high melting point hydroxylated fatty acid ester of amount between 0.1-5% as claimed by claim 18, Julien teaches 0.5-10% and Examples 2 and 3 of Julian teach 2% Trihydroxy-stearine (Thixcin-R) that is disclosed by applicants as high melting point hydroxylated fatty acid esters in paragraph 0046 of the present disclosure. The amount of 0.5-10% taught by the reference overlaps with the claimed amount, and the amount of 2% exemplified by the reference falls within the claimed amount of 0.1-5%.   
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the .

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
Applicants argue that amended claim 1 requires the composition consist essentially of an unsaturated aliphatic tackifier, specific lipids and inorganic particulates, and optional waxes, where the specific lips and inorganic particulates consist essentially of an organic carbonate ester, a high melting point hydroxylated fatty acid ester, a swellable clay, boron nitride, a filler pigment; a color pigment; and optional hydrophobic silicas. Applicants argue that Luxury Products also comprises at least ethylhexyl palmitate as the primary ingredient listed in the formulation that is not any of the specific lipids or inorganic particulates claimed. Therefore, Luxury Products fails to satisfy the requirements of claim 1, by provided additional, required ingredients beyond those claimed in amended claim 1. Applicants argue that nothing in the cited art teaches, suggests, or would motivate a skilled artisan to eliminate the primary cosmetic oil (ethylhexyl palmitate) in an anhydrous formulation such as that disclosed by Luxury Products. Auguste teaches that compositions can include, e.g., up to 20% of non-volatile oils such as 2-ethylhexyl palmitate (see Auguste, ¶¶ 0037, 0042). Julien teaches that 2-ethylhexyl palmitate is a preferred ester oil to include in formulations, and can be used at concentrations up to 40% by weight, (see Julien, ¶¶ 0161, 0163). Tachon teaches that the fatty phase may be up to 90% of the composition, which may include nonvolatile hydrocarbon-based oils such as 2-ethylhexyl palmitate (see Tachon, ¶¶ 0153-0155, 0175). Nothing in the cited art would motivate or teach a skill artisan to remove ethylhexyl palmitate from an anhydrous formulations.

In response to this argument, it is argued that the combination of the cited references teaches all the elements of the claimed composition in the claimed amounts. The expression “consisting essentially of” currently recited by the claims limits the scope of the claim to the specified ingredients, and those that do not materially affect the basic and novel characteristics of the composition. In re Janakirama-Rao, 317 F 2d 951, 137 USPQ 893 (CCPA 1963). 
MPEP states the following: "The transitional phrase “consisting essentially of” limits the scope of a claim to the specified material or steps 'and those that do not materially affect the basic and novel characteristic(s)' of the claimed invention. In re Herz, 537 F.2d 549, 551-552, 190 USPQ 461,463 (CCPA 1976). For the purposes of In re De Laiarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Exparte Hoffman, 12 USPQ2d 1061, 1063-1064 (Bd. Pat. App. & Inter. 1989)" See MPEP 2105. 
Applicants have not shown that ethylhexyl palmitate or any other components listed by the “Luxury Product” or taught by any of the cited references would change the characteristic of applicant's invention. As a matter of fact the present invention requires “lipid and inorganic particulate”.  Auguste and Tachon do not teach non-volatile fatty acids comprising ethylhexyl palmitate as essential component, rather Auguste teaches “if present” at paragraph [0042], and Tachon teaches “the oil may be volatile or non-volatile” at paragraph [0155]. Further ethylhexyl palmitate is not disclosed by the primary reference as a primary necessary ingredient. Julien teaches at paragraph [0161] and [0163] that the composition is preferably contain non-volatile ester oil comprising ethylhexyl palmitate within a list of non-volatile oil, however was not exemplified nor claimed. In any event the present claims language does not exclude ethylhexyl palmitate. Further, disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
 
Applicants argue that claims 2-13 and 16 are dependent upon claim 1, and the Applicants believe these claims are allowable over the cited references of record for the same reasons provided above.

In response to this argument, it is argued that claim 1 is not allowable for the reasons set forth in this office action. Dependent claims 2-13 and 16-17 are not allowable for the same above reasons. Each claims is addressed above, and every limitation of each dependent claim is taught either explicitly or implicitly by the cited art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ISIS A GHALI/           Primary Examiner, Art Unit 1611   			

/I.G./